


                                VOTING AGREEMENT

               VOTING AGREEMENT, dated as of this __ day of [Closing Date]
     ("Agreement"), among each of the persons listed under the caption "Target
     Group" on Exhibit A attached hereto (the "Target Group"), each of the
     persons listed under the caption "Founders Group" on Exhibit A attached
     hereto (the "Founders Group") and Arpeggio Acquisition Corporation, a
     Delaware corporation ("Parent"). Each of the Target Group and the Founders
     Group is sometimes referred to herein as a "Group". For purposes of this
     Agreement, each person who is a member of either the Target Group or the
     Founders Group is referred to herein individually as a "Stockholder" and
     collectively as the "Stockholders".

               WHEREAS, as of December 5, 2005, each of Parent, Hill
     International, Inc. (the "Company"), a Delaware corporation, and the
     Stockholders who are members of the Target Group have entered into an
     Agreement and Plan of Merger (the "Merger Agreement") that provides, inter
     alia, upon the terms and subject to the conditions thereof, for the merger
     of the Company into Parent (the "Merger");

               WHEREAS, as of the date hereof, each Stockholder who is a member
     of the Founders Group owns beneficially and of record shares of common
     stock of Parent, par value $0.0001 per share ("Parent Common Stock"), as
     set forth opposite such Stockholder's name on Exhibit A hereto (all such
     shares and any shares of which ownership of record or the power to vote is
     hereafter acquired by any of the Stockholders, whether by purchase,
     conversion or exercise, prior to the termination of this Agreement being
     referred to herein as the "Shares");

               WHEREAS, at the Effective Time, all shares of Company Common
     Stock beneficially owned by each Stockholder who is a member of the Target
     Group shall be converted into the right to receive and shall be exchanged
     for his, her or its pro rata portion of the shares of Parent Common Stock
     to be issued to the Company's security holders as consideration in the
     Merger;

               WHEREAS, as a condition to the consummation of the Merger
     Agreement, the Stockholders have agreed, severally, to enter into this
     Agreement; and

               WHEREAS, capitalized terms used but not defined in this Agreement
     shall have the meanings ascribed to them in the Merger Agreement;

               NOW, THEREFORE, in consideration of the premises and of the
     mutual agreements and covenants set forth herein and in the Merger
     Agreement, and intending to be legally bound hereby, the parties hereto
     hereby agree as follows:

                                   ARTICLE I
                         VOTING OF SHARES FOR DIRECTORS

          SECTION 1.01 Vote in Favor of the Directors. During the term of this
Agreement, each Stockholder agrees to vote the Shares of Parent Common Stock he,
she or it now owns, or will hereafter acquire prior to the termination of this
Agreement, for the election and re-election of the following persons as
directors of Parent:



                    (a) Six (6) persons, (i) four of whom shall at all times be
     "independent directors," within the meaning of the Nasdaq rules, and (ii)
     all of whom shall be designees of the Target Group; with two (2) of such
     designees to stand for election in 2006 ("Class A Directors"), who shall
     initially be Irvin E. Richter and a person to be designated prior to the
     Closing Date (as defined in the Merger Agreement), who shall be an
     "independent director;" two (2) of such designees to stand for election in
     2007 ("Class B Directors"), who shall initially be David L. Richter and a
     person to be designated prior to the Closing Date, who shall be an
     "independent director," and two (2) of such designees, to stand for
     election in 2008 ("Class C Directors"), who shall initially be designated
     prior to the Closing Date, each of whom shall be an "independent director"
     (collectively, the "Target Directors"); and

                    (b) Three (3) persons, (i) at least one of whom shall at all
     times be an "independent director," and (ii) all of whom shall be designees
     of the Founders Group, which designees initially shall be Arnaud Ajdler,
     who shall be elected as a Class A Director, Eric Rosenfeld, who shall be
     elected as a Class B Director, and a person to be designated prior to the
     Closing Date, who shall be an "independent director" and elected as a Class
     C Director (the "Founders Directors," and together with the Target
     Directors, the "Director Designees").

               Neither the Stockholders, nor any of the officers, directors,
     stockholders, members, managers, partners, employees or agents of any
     Stockholder, makes any representation or warranty as to the fitness or
     competence of any Director Designee to serve on the Board of Directors by
     virtue of such party's execution of this Agreement or by the act of such
     party in designating or voting for such Director Designee pursuant to this
     Agreement.

               Any Director Designee may be removed from the Board of Directors
     in the manner allowed by law and Parent's governing documents except that
     each Stockholder agrees that he, she or it will not, as a stockholder, vote
     for the removal of any director who is a member of Group of which such
     Stockholder is not a member. If a director is removed or resigns from
     office, the remaining directors of the Group of which the vacating director
     is a member shall be entitled to appoint the successor.

          SECTION 1.02 Vote in Favor of Stock Option Plan. During the term of
this Agreement, each Stockholder agrees to vote the Shares of Parent Common
Stock he, she or it now owns, or hereafter acquires prior to the termination of
this Agreement, in favor of the adoption of the Parent Plan (as defined in the
Merger Agreement).

          SECTION 1.03 Obligations of Parent. Parent shall take all necessary
and desirable actions within its control during the term of this Agreement to
provide for the Parent Board of Directors to be comprised of nine (9) members
and to enable the election to the Board of Directors of the Director Designees.

          SECTION 1.04 Term of Agreement. The obligations of the Stockholders
pursuant to this Agreement shall terminate immediately following the election or
re-election of directors at the annual meeting of Parent that will be held in
2007.

          SECTION 1.05 Obligations as Director and/or Officer. Nothing in this
Agreement shall be deemed to limit or restrict any director or officer of Parent
from acting in his or her capacity


                                        2



as such director or officer or from exercising his or her fiduciary duties and
responsibilities, it being agreed and understood that this Agreement shall apply
to each Stockholder solely in his or her capacity as a stockholder of Parent and
shall not apply to his or her actions, judgments or decisions as a director or
officer of Parent if he or she is such a director or officer.

          SECTION 1.06 Transfer of Shares. If a member of the Target Group
desires to transfer his, her or its Shares to a permitted transferee pursuant to
the Lock-Up Agreement of even date herewith executed by such member, or if a
member of the Founders Group desires to transfer his or its shares to a
permitted transferee pursuant to the Stock Escrow Agreement dated as of June 24,
2004, it shall be a condition to such transfer that the transferee agree to be
bound by the provisions of this Agreement. This Agreement shall in no way
restrict the transfer on the public market of Shares that are not subject to the
Lock-Up Agreement or the Stock Escrow Agreement, and any such transfers on the
public market of Shares not subject to the provisions of the Lock-Up Agreement
or the Stock Escrow Agreement, as applicable, shall be free and clear of the
restrictions in this Agreement.

                                   ARTICLE II
                         REPRESENTATIONS AND WARRANTIES;
                          COVENANTS OF THE STOCKHOLDERS

               Each Stockholder hereby severally represents warrants and
     covenants as follows:

          SECTION 2.01 Authorization. Such Stockholder has full legal capacity
and authority to enter into this Agreement and to carry out such Stockholder's
obligations hereunder. This Agreement has been duly executed and delivered by
such Stockholder, and (assuming due authorization, execution and delivery by
Parent and the other Stockholders) this Agreement constitutes a legal, valid and
binding obligation of such Stockholder, enforceable against such Stockholder in
accordance with its terms.

          SECTION 2.02 No Conflict; Required Filings and Consents.

                    (a) The execution and delivery of this Agreement by such
     Stockholder does not, and the performance of this Agreement by such
     Stockholder will not, (i) conflict with or violate any Legal Requirement
     applicable to such Stockholder or by which any property or asset of such
     Stockholder is bound or affected, or (ii) result in any breach of or
     constitute a default (or an event which with notice or lapse of time or
     both would become a default) under, or give to others any right of
     termination, amendment, acceleration or cancellation of, or result in the
     creation of any encumbrance on any property or asset of such Stockholder,
     including, without limitation, the Shares, pursuant to, any note, bond,
     mortgage, indenture, contract, agreement, lease, license, permit, franchise
     or other instrument or obligation.

                    (b) The execution and delivery of this Agreement by such
     Stockholder does not, and the performance of this Agreement by such
     Stockholder will not, require any consent, approval, authorization or
     permit of, or filing with or notification to, any governmental or
     regulatory authority, domestic or foreign, except (i) for applicable
     requirements, if any, of the Exchange Act, and (ii) where the failure to
     obtain such consents, approvals, authorizations or


                                        3



     permits, or to make such filings or notifications, would not prevent or
     materially delay the performance by such Stockholder of such Stockholder's
     obligations under this Agreement.

          SECTION 2.03 Title to Shares. Such Stockholder is the legal and
beneficial owner of its Shares, or will be the legal beneficial owner of the
Shares that such Stockholder will receive as a result of the Merger, free and
clear of all liens and other encumbrances except certain restrictions upon the
transfer of such Shares.

                                  ARTICLE III
                               GENERAL PROVISIONS

          SECTION 3.01 Notices. All notices and other communications given or
made pursuant hereto shall be in writing and shall be given (and shall be deemed
to have been duly given upon receipt) by delivery in person, by overnight
courier service, by telecopy, or by registered or certified mail (postage
prepaid, return receipt requested) to the respective parties at the following
addresses (or at such other addresses as shall be specified by notice given in
accordance with this Section 3.01):

               (a) If to Parent:

                    Arpeggio Acquisition Corporation
                    10 East 53rd Street, 36th Floor
                    New York, N.Y. 10022
                    Attention: Eric Rosenfeld
                    Telecopy No.: 212-319-0760

                    with a mandatory copy to

                    Graubard Miller
                    405 Lexington Avenue
                    New York, N.Y. 10174-1901
                    Attention: David Alan Miller, Esq.
                    Telecopy No.: 212-818-8881

               (b) If to any Stockholder, to the address set forth opposite his,
     her or its name on Exhibit A.

                    With a mandatory copy to

                    McCarter & English, LLP
                    245 Park Avenue, 27th Floor
                    New York, NY 10167
                    Attention: Peter S. Twombly, Esq.
                    Telecopy No.: 212-935-1773


                                        4



          SECTION 3.02 Headings. The headings contained in this Agreement are
for reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement.

          SECTION 3.03 Severability. If any term or other provision of this
Agreement is invalid, illegal or incapable of being enforced by any rule of law
or public policy, all other conditions and provisions of this Agreement shall
nevertheless remain in full force and effect so long as the economic or legal
substance of the transactions contemplated hereby is not affected in any manner
materially adverse to any party. Upon such determination that any term or other
provision is invalid, illegal or incapable of being enforced, the parties hereto
shall negotiate in good faith to modify this Agreement so as to effect the
original intent of the parties as closely as possible to the fullest extent
permitted by applicable law in an acceptable manner to the end that the
transactions contemplated hereby are fulfilled to the extent possible.

          SECTION 3.04 Entire Agreement. This Agreement constitutes the entire
agreement of the parties and supersedes all prior agreements and undertakings,
both written and oral, between the parties, or any of them, with respect to the
subject matter hereof. This Agreement may not be amended or modified except in
an instrument in writing signed by, or on behalf of, the parties hereto.

          SECTION 3.05 Specific Performance. The parties hereto agree that
irreparable damage would occur in the event that any provision of this Agreement
was not performed in accordance with the terms hereof and that the parties shall
be entitled to specific performance of the terms hereof, in addition to any
other remedy at law or in equity.

          SECTION 3.06 Governing Law. This Agreement shall be governed by, and
construed in accordance with, the laws of the State of Delaware applicable to
contracts executed in and to be performed in that State.

          SECTION 3.07 Disputes. All actions and proceedings arising out of or
relating to this Agreement shall be heard and determined exclusively in any
state or federal court in Delaware.

          SECTION 3.08 No Waiver. No failure or delay by any party in exercising
any right, power or privilege hereunder shall operate as a waiver thereof nor
shall any single or partial exercise thereof preclude any other or further
exercise thereof or the exercise of any other right, power or privilege. The
rights and remedies herein provided shall be cumulative and not exclusive of any
rights or remedies provided by law.

          SECTION 3.09 Counterparts. This Agreement may be executed in one or
more counterparts, and by the different parties hereto in separate counterparts,
each of which when executed shall be deemed to be an original but all of which
taken together shall constitute one and the same agreement.

          SECTION 3.10 Waiver of Jury Trial. Each of the parties hereto
irrevocably and unconditionally waives all right to trial by jury in any action,
proceeding or counterclaim (whether based in contract, tort or otherwise)
arising out of or relating to this Agreement or the Actions of the parties
hereto in the negotiation, administration, performance and enforcement thereof.


                                        5



          SECTION 3.11 Merger Agreement. All references to the Merger Agreement
herein shall be to such agreement as may be amended by the parties thereto from
time to time.

                            [Signature Page Follows]


                                        6



          IN WITNESS WHEREOF, the parties have executed this Agreement as of the
date first written above.

ARPEGGIO ACQUISITION CORPORATION


By:
    -------------------------
    Name: Eric Rosenfeld
    Title: President and Chief Executive Officer

STOCKHOLDERS:

THE FOUNDERS GROUP:


----------------------------
       Eric Rosenfeld


----------------------------
       Arnaud Ajdler


THE TARGET GROUP:


----------------------------
       Irvin E. Richter


----------------------------
       David L. Richter


----------------------------
       Brady H. Richter


                                        7



                                    EXHIBIT A

                                  STOCKHOLDERS

THE FOUNDERS GROUP:

Name and Address                   Number of Shares
----------------                   ----------------

Eric Rosenfeld                         1,200,000
10 East 53rd Street, 36th Floor
New York, N.Y. 10022
Telecopy No.: 212-319-0760

Arnaud Ajdler                             60,000
10 East 53rd Street, 36th Floor
New York, N.Y. 10022
Telecopy No.: 212-319-0760

THE TARGET GROUP:

Irvin E. Richter
c/o Hill International, Inc.
303 Lippincott Centre
Marlton, N.J. 08053
Telecopy No.: 856-810-1309

David L. Richter
c/o Hill International, Inc.
303 Lippincott Centre
Marlton, N.J. 08053
Telecopy No.: 856-810-1309

Brady H. Richter
c/o Hill International, Inc.
303 Lippincott Centre
Marlton, N.J. 08053
Telecopy No.: 856-810-1309


                                        8


